WARNER, J.
The errors assigned to the judgment of the Court below in this case, is in rejecting the evidence offered, to prove that the banks had suspended specie payments before the 15th day of December, 1860, and to the charge of the Court to the jury, in regard to the Statute of Limitations, ¡as set forth in the record. Both t questions depend on the construction of *the Act’ of the General Assembly of the 30th November, 1860. That Act authorized the banks to suspend specie payments until the 1st of December, 1861. The- 4th section of that Act provides, that in the event of suspension of specie payment by any of the banks of Savannah, Augusta, and Atlanta, that fact shall be made known by the proclamation of the Governor. The proclamation of the Governor,' announcing the fact .of suspension, in accordance with the terms and provisions of the Act, is dated on the 18th day of December, 1860. The Act further provides, that the Statute of Limitations shall cease to run against any debt during the suspension of said banks. At what time, did the banks legally suspend specie payment, under the Act, so as to legally suspend the running of the Statute of Limitations ? *117In our judgment, the statute was legally suspended from running, from the time the fact of suspension of the bank was legally made known by the proclamation of the Governor, on the 18th day of December, 1860, as required, and directed by that Act.
In Brian v. Banks, 38th Georgia Reports, page 300, the question now made, was not involved or considered, nor was the attention of the Court called to it on the argument of that case; although, it is stated in general terms, in giving a history of the several Acts suspending the running of the Statute of Limitations in the written opinion, “that the Act of 1860 suspended the running of the Statute of Limitations for one year.” The Act of 1860, according to the construction which we now give to it, (and which we should then have given to it, had our attention been called to the question, as being in any way material in that case,) does not suspend the running of the Statute for one year, but only from the 18th day of December, 1860, until the first day of December, 1861, lacking about eighteen days of bein^ one whole year. According to the construction which we have given to the Act of 1860, there was no error in the Court below in rejecting the evidence offered, or in the charge of the Court to the jury. ■ .
Let the judgment of the Court below be affirmed.